Citation Nr: 1023505	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability.

2. Entitlement to a rating in excess of 10 percent for hiatal 
hernia (with history of gastroesophageal reflux 
(GERD)/dyspepsia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 2002 to July 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Fort Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Travel Board hearing; he failed to appear for 
such hearing scheduled in June 2007.  His claims file is now 
in the jurisdiction of the Phoenix, Arizona RO.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).   

Psychiatric disability 

The medical evidence of record in this matter appears to be 
conflicting.  On February 2005 VA psychological evaluation 
(and in an April 2006 addendum to the examination report), 
the examiner indicated, in essence, that that Veteran was not 
found to have a diagnosis of a psychiatric disability.  
However, his VA treatment records (and service treatment 
records (STRs)) show he has been receiving treatment 
(including with prescribed medications) for various 
psychiatric diagnoses.  [On the February 2005 psychological 
evaluation it was noted that the Veteran had been on 
medication which was discontinued; subsequent treatment 
records show his depression is improved with prescribed 
medication.]  It would appear inconsistent (to a layperson at 
least), that a person would not have a diagnosis of a 
psychiatric disability, but at the same time would be 
receiving medication for, at least, symptoms of a psychiatric 
disability.  Clarification of the medical evidence is 
necessary.  

Hiatal hernia

VA's duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Individuals for whom re-examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
appellant being ill or hospitalized or the death of an 
immediate family member.  Id. (emphasis added). 

The Veteran alleges his hiatal hernia (with history of 
GERD/dyspepsia) has increased in severity.  He was scheduled, 
but failed to report, for two VA examinations to assess the 
disability.  

A September 2006 letter notified the Veteran that he was 
scheduled for a VA examination on September 22, 2006.  An 
August 2006 VA outpatient treatment record notes that the 
Veteran was seen for a referral to inpatient alcohol 
treatment.  A September 2006 VA outpatient treatment record 
notes that the Veteran entered an alcohol rehabilitation 
program on September 20, 2006.  [In other words, VA was on 
notice that the Veteran was hospitalized at the time this 
examination was scheduled.]  Good cause for his failure to 
appear for this examination is shown. 

A December 2006 letter notified the Veteran that he was 
scheduled for a VA examination on December 28, 2006.  A 
December 2006 VA outpatient treatment record notes that the 
Veteran did not attend his scheduled examination.  A VA 
Notice of Incarceration form, completed by the Cascade County 
Sheriff's Office, notes that the Veteran was incarcerated 
from November 29, 2006 to January 13, 2007.  Hence, good 
cause for missing this scheduled examination likewise is 
shown.    

As there is an allegation that the disability at issue has 
increased in severity; as the most recent VA examination for 
this disability was in February 2005 (and clearly is not 
contemporaneous); and as the Veteran has shown good cause for 
his failure to report on the two occasions a more recent VA 
examination was scheduled, another attempt to have him be 
examined is indicated.  

Notably, in a claim for an increased rating, "staged" 
ratings may be warranted if (as here) the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Accordingly, the case is REMANDED for the following:

1.  The RO secure for the record updated 
reports of the Veteran's VA treatment for 
gastrointestinal disability, and then 
arrange for the Veteran to be examined by 
an appropriate physician to determine the 
current nature and severity of his hiatal 
hernia (with history of GERD and 
dyspepsia).  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed, and all findings should be 
described in detail.  The findings must be 
sufficiently detailed to allow for rating 
under all criteria in Code 7346 (the 
examiner must be provided a copy of those 
criteria).  The examiner must explain the 
rationale for all opinions. 

2.  The RO should also arrange for the 
Veteran to be examined by a psychiatrist 
to determine whether he has a chronic 
acquired psychiatric disability, and if so 
the nature and likely etiology of such 
disability.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination, noting the prior VA 
examination conclusion that the Veteran 
does not have a psychiatric diagnosis, as 
well as his treatment records that show he 
receives treatment, including with 
prescribed medications, for psychiatric 
symptoms.  Following examination of the 
Veteran, and review of his pertinent 
medical history the examiner should 
provide an opinion that responds to the 
following questions:

(a) Does the Veteran have a diagnosis 
of a chronic acquired psychiatric 
disability?  Please identify (by 
medical diagnosis) each and every 
psychiatric disability found.  .

(b) As to each chronic psychiatric 
disability diagnosed, please indicate 
whether it is at least as likely as not 
(a 50% or greater probability) that 
such is related to (was incurred in or 
aggravated by) the Veteran's active 
service?

(c) If chronic acquired psychiatric 
disability is not found (for any period 
of time since the Veteran's discharge 
from active duty), please reconcile 
such conclusion with the fact that the 
Veteran has been receiving VA treatment 
for psychiatric complaints, including 
with prescribed medications.  

The reviewing physician must explain a 
rationale for all opinions offered.

3.  The RO should then readjudicate the 
claims of service connection for 
psychiatric disability for an increased 
rating for hiatal hernia.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
